On Motion for Rehearing
We assumed that defendants failed to call the question of its jurisdiction to .try the case to the attention of the court, prior to their motion in arrest of judgment, because they filed no plea in abatement, but answered directl-y to the merits.
Appellant now affirms that, at the outset of the case, it called the question of the court’s jurisdiction to try the case, to the attention of the court, and that the court then ánnounced that he would take the question of jurisdiction along with the case. Appellant does not state that , it excepted to such action on the part of the court.
By reserving his ruling upon whether the pleadings of the plaintiff made a case within the court’s jurisdiction, the court necessarily reserved the authority to permit an amendment of plaintiff’s pleadings, in case he ruled that under them no jurisdiction waS conferred on the court over the subject matter of the suit.
It is inconsistent .on the part of appellant to insist that the court permitted plaintiff to amend after ' judgment, ren*308dered on June 9, 1952, when at the same time, it urges that the c'ourt had no jurisdiction to render said judgment at said date.
The parties did not avail themselves of their right of oral argument upon original submission, so we deem it unnecessary to hear oral argument' on motion for rehearing. Motions refused.